Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/4/2022  has been entered.
 DETAILED ACTION
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-6, 8-9,11-22  is/are rejected under 35 U.S.C. 35 USC § 102(a)(2)as being anticipated by Zhao (“Deep Convolutional Networks Super-Resolution Method for Reconstructing High Frequency Information of the Single Image”, June 2017).

Regarding claim 1, Zhao teaches a computer implemented method for performing a task on a specific single test signal, the method comprising:
constructing a  deep learning neural network (DLNN)( Figure 1), configured for said task ( Figure 1, transforms into a high-resolution (HR) image)and specifically for said input single test signal ( LR in Figure 1);
 training said signal-specific DLNN using a training set( III. A. 1)), wherein the training set comprises pairs of training target outputs and their corresponding training inputs, wherein both said training target. outputs and said corresponding training inputs are generated from said specific  test signal(II. B., an interpolated low-resolution image and y a high-resolution image) and
applying said trained DLNN on  input specific single test signal(LR in Figure 1), wherein said  specific single test signal is provided as an input to said trained DLNN, to obtain an output signal in accordance with said task(HR in Figure 1).
Regarding claim 2, Zhao teaches the method of claim 1, wherein said training target outputs and said training inputs are extracted from at least one of: different parts of said specific single test signal(II. A., filter operates on 3 x 3s patial region), different dimensions of said specific single test signal.
Regarding claim 3, Zhao teaches the method according to claim 1,  wherein said generating of said training set-by comprises:
generating said training target outputs from said  specific single test signal(II. B., an interpolated low-resolution image and y a high-resolution image); and
generating said corresponding training  input for each of said training target_outputs, by degrading said training target outputs(II. B., an interpolated low-resolution image), in accordance with said task.
Regarding claim 4, Zhao teaches the method according to claim 3, wherein said generating of said training target. outputs is obtained by transforming said specific single test signal by at least one of the following transformations:
rotating said specific single test signal to at least one angle, around at least one axis;
mirror reflecting said specific single test signal, around at least one axis;
scaling said specific single test signal along at least one axis;
cropping part of said specific single test signal;
applying an intensity transformation on said specific single test signal;
applying a filter on said specific single test signal;
applying a linear transformation on said specific single test signal(II. B., an interpolated low-resolution image);
applying a non-linear transformation on said specific single test signal (II. B., an interpolated low-resolution image);
applying the identity transformation on said specific single test signal; and
any combination thereof.
Regarding claim 5, Zhao teaches the method according to claim 1, wherein at least one of the following holds true:
- said specific single test signal is at least one selected from the group consisting of: image( LR in Figure 1), video sequence, medical signal, MRI, fMRI, audio, an N-dimensional signal;
- said training is further performed using an external training set; and
- said method is implemented via at least one device selected from a group consisting of: a computer, a camera, a mobile phone, a screen, a photo editing software, a projector, a computer chip, a hardware platform.
Regarding claim 6, Zhao teaches the method according to claim 1, wherein said task is at least one selected from the group consisting: super-resolution(Figure 1, a high-resolution (HR) image), deblurring, denoising, completion of missing data, distortion correction, correcting compression artifacts, dehazing, signal- enhancement, signal-manipulation, degradation removal.
Regarding claim 8, Zhao teaches the method according to claim 1, further comprising using said trained DLNN to estimate a degradation underlying said specific single test signal(II B. 1), loss function).
Regarding claim 9, Zhao teaches the method according to claim 8, wherein said estimated degradation is at least one of: a blur kernel, a non-uniform blur-field, a super-resolution downscaling kernel(II. B., an interpolated low-resolution image and y a high-resolution image), a noise type, a compression type.
Regarding claim 11, Zhao teaches  a computer implemented method for increasing a resolution of a  specific single test image, the method comprising:
constructing an image-specific deep learning neural network (DLNN) (DLNN)( Figure 1), configured specifically for increasing resolution of said specific  single test image ( input and SR in Fig. 4);
training said DLNN using a training set( III. A. 1)), wherein the training test comprises said training target outputs and said corresponding training inputs are generated from said specific single test image(II. B., an interpolated low-resolution image and y a high-resolution image); and
applying said trained DLNN on said specific single test image LR in Figure 1, wherein said  specific single test image is provided as an input to said trained DLNN, to obtain an output of a higher-resolution image thereof(HR in Figure 1)).
Regarding claim 12, Zhao teaches the method of claim 11, wherein resolution of each of said training  inputs is lower than resolution of its said corresponding training  target output(LR in Figure 1).
Regarding claim 13, Zhao teaches the method according to claim 12, wherein said training target outputs and said training inputs are extracted from at least one of: different parts of said
 specific single test image( II. B., an interpolated low-resolution image and y a high-resolution image), different dimensions of said specific single test image.
Regarding claim 14, Zhao teaches the he method according to claim 11,  wherein said generating of said training set-by comprises:
generating said training  target. outputs from said specific single test image(II. B., an interpolated low-resolution image and y a high-resolution image); and
generating said corresponding training input for each of said training  target_outputs, by downscaling resolution of said training  target outputs(II. B., an interpolated low-resolution image).
Regarding claim 15, Zhao teaches the method according to claim 14, wherein said generating of said training target outputs is configured to at least partially preserve cross-scale internal recurrence within said specific single test image(II. B.4) multi-scale model).
Regarding claim 16, Zhao teaches the method according to claim 14, wherein said generating of said training target outputs comprises transforming said specific single test image by at least one of the following transformations:
rotating said specific single test image to at least one angle, around at least one axis;
mirror reflecting said specific single test image, around at least one axis;
scaling said specific single test image along at least one axis;
cropping part of said specific single test image;
applying a color transformation on said specific single test image;
applying an intensity transformation on said specific single test image;
applying a filter on said specific single test image;
applying a linear transformation on said specific single test image;
applying a non-linear transformation on said specific single test image(II. B., an interpolated low-resolution);
applying the identity transformation; and
any combination thereof.
Regarding claim 17, Zhao teaches the method according to claim 14, wherein said downscaling comprising lowering resolution of said training  target outputs, using a desired super resolution (SR) scale factor (s) (II. B. 4) Typically, one network is created for each scale factor).
Regarding claim 18, Zhao teaches the method according to claim 17 wherein said downscaling is gradual, provided via several intermediate SR scale factors(II. B.  4)  a multi-scale model)
Regarding claim 19, Zhao teaches the method according to claim 14, wherein said training is further provided using crops of at least some of said training  target outputs and their corresponding training input crops ( II. A., require surrounding pixels to infer center pixels correctly. This center-surround relation is useful since the surrounding region provides more constraints). 
Regarding claim 20, Zhao teaches the method according to claim 11, wherein at least one of the following holds true:
- said training is further performed using an external training set; and
- said method is implemented via at least one device selected from a group consisting of: a computer(III. B, GPU Titan Z) a camera, a mobile phone, a screen, a photo editing software, a projector, a computer chip, a hardware platform.
Regarding claim 21, Zhao teaches the method according to claim 11, further comprising using said trained DLNN to estimate a degradation underlying said specific single test image (II B. 1), loss function).
Regarding claim 22, Zhao teaches the method according to claim 21, wherein said estimated degradation is at least one of: a blur kernel, a non-uniform blur-field, a super-resolution downscaling kernel(II. B., an interpolated low-resolution image and y a high-resolution image), a noise type, a compression type.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661